Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Claims 3, 6, and 12-15 are objected to under 37 CFR 1, 75 because of the following formalities:
     In claim 3 line 3, the term “PA” should be in full-name. Similar problem exists in claim 6. The same is true with the term “CA” in claim 12.
 Claims 13-15 are objected since they depend from claim 12.

3.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.   Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over He(2004/0198420) in view of Skyworks Solution (2015/0295596).
For independent claims 1 and 12, He(2004/0198420) discloses a system/method comprising  two dual-band antennas, a first dual-band antenna and a second dual-band antenna (43a, 43b), for transmitting and receiving signals in the 2.0 GHz or 5 GHz frequency band (see : page 2; and figure 1); first and second signal transmission processing units (41a, 41b) and first and second signal reception processing units (42a, 42b) connected to a dual-mode radio frequency integrated circuit (RFIC, 3) (see  pages 2 and 3; and figure 1), the first signal transmission processing unit (41a) is coupled to the first dual-band antenna (43a), and the second signal transmission processing unit (41b) is coupled to the second dual-band antenna (43b) (see  page 3; and figure 1), wherein each of signal transmitting (TX) paths for 5 GHz and 2.4 GHz has only one switch, and the signal receiving (Rx) path has antenna selection diversity (see : page 3).

Claims 1 and 12 are different from  in that the former comprises "an RF reception circuit for receiving the signal of a first frequency band or a second frequency band from a first antenna element or a second antenna element", wherein "the transceiver, connected to the first RF block and the RF reception circuit, performs carrier aggregation (CA) on the signal of the first frequency band and/or the second frequency band by using a first transmission and reception circuit and a second transmission and reception circuit". 

For dependent claims 7,8,and 13, He(2004/0198420) also discloses  could be easily derived from the feature disclosed in  which the first signal transmission processing unit (41a), which connects the dual-mode RFIC (3), comprises a power amplifier (PA, 410a), the second signal transmission processing unit (41b) comprises a power amplifier (PA, 410b), and PAs are both controlled by a logic control unit (40) (see  pages 2 and 3; and figure 1); The additional technical features in claims 7 and 8 could be easily derived from the feature disclosed in  wherein the RF front-end circuit (4) comprises switches (SW, SW2, SW3, SW4), SW and SW2 each has an operation frequency of DC to 6 GHz so that two frequency bands (2.4 to 2.4835 GHz and 5.15 to 

    For claims 3,5,6,9,10,11,14,and 15, He(2004/0198420)  discloses all the subject matter of the claimed invention with the exception of a second RF block including a third transmit and receive circuitry and a 15diplexer, wherein the first antenna element is configured to further receive a signal of a third frequency band, wherein the third transmit and receive circuitry processes the signal of the third frequency band, and  20wherein the diplexer connects the first RF block and the second RF block to the first antenna element respectively and splits the signal of the first frequency band and the signal of the second frequency band from the signal of the third frequency band as recited in claim 5; a first power source and a second power source, wherein the first transmit and receive circuitry includes at least one PA, wherein the second transmit and receive circuitry includes at least one 36GM-201703-063-1-USO 2018-OPSE-1232/US PA, and wherein the third transmit and receive circuitry includes at least one PA, wherein the first power source supplies power to the 

further comprising: processing the signal of the third frequency band using a third transmit and receive circuitry included in a second RF block as recited in claim 15 as taught by Skyworks Solution in  the communications network of He(2004/0198420) for the purpose of controlling the switch and frequency band.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over . He(2004/0198420) in view of Skyworks Solution (2015/0295596) and further in view of  SK Telecom CO( KR 10-2009-0056613, See translation).
   For claim 2, He(2004/0198420) in view of Skyworks Solution (2015/0295596) discloses all the subject matter of the claimed invention with the exception of wherein the RF receive circuitry is integrally configured with the first block. SK Telecom CO( KR 10-2009-0056613, See translation) from the same or similar field of endeavor teaches a provision of wherein the RF receive circuitry is integrally configured with the first block
 (See page 6 lines 9-4 and page 4 lines 3-12). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein the RF receive circuitry is integrally configured with the first block as taught by SK Telecom CO( KR 10-2009-0056613, See translation) in communications network of He(2004/0198420) in view of Skyworks Solution (2015/0295596) for the purpose of integrally configure with the block.

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is  rejected under 35 U.S.C. 103 as being unpatentable over He(2004/0198420) in view of Skyworks Solution (2015/0295596)  in view of Kang (2013/0072139).
   For claim 4, He(2004/0198420) in view of Skyworks Solution (2015/0295596discloses all the subject matter of the claimed invention with the exception of wherein the first power source and second power source correspond to supply modulators in a communications network.Kang  from the same or similar field of endeavor teaches a provision of wherein the first power source and second power source correspond to supply modulators(see  paragraph [0001]; and claim 1). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein the first power source and second power source correspond to supply modulators as taught by Kang in communications network of He(2004/0198420) in view of Skyworks Solution (2015/0295596) for the purpose of supplying power for the network. 

11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Lim et al. (2021/0136788) is cited to show a system which is considered pertinent to the claimed invention.

12.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/